       Case 4:19-cv-03420 Document 1 Filed on 09/10/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PARKER CLA PARTNERS,             §
LTD., a Texas limited liability  §
company,                         §
                                 §
                      Plaintiff, §
                                 §                Case No. _____________
       vs.                       §
                                 §
CHILDREN’S LEARNING              §
ADVENTURE USA, LLC, an Arizona §
limited liability company        §

                      Defendant.
                                         COMPLAINT

        Parker CLA Partners, LLC, a Texas limited liability company (“Plaintiff”), for its

complaint against Children’s Learning Adventure USA, LLC, an Arizona limited liability

company (“CLA” or “Defendant”), hereby states as follows:


                                            PARTIES

        1.     Plaintiff Parker CLA Partners, LLC is a limited liability company organized and

existing under the laws of the State of Texas with its principal place of business located at 1207

Antoine Drive, Houston, Texas 77055. Plaintiff may be served through the undersigned counsel.

None of the members of Plaintiff are citizens of the State of Arizona for purposes of diversity.

        2.     Defendant Children’s Learning Adventure USA, LLC, is a limited liability

company organized and existing under the laws of the State of Arizona and has its principal

place of business at 14631 N. Scottsdale Road, Ste. 200, Phoenix, AZ. Service of process on

defendant may be made according to the laws of the State of Texas by serving the Texas

Secretary of State. All members of Defendant are citizens of the State of Arizona for purposes of

diversity.
       Case 4:19-cv-03420 Document 1 Filed on 09/10/19 in TXSD Page 2 of 5



                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 in that the matter in controversy exceeds the sum or value of $75,000.00 exclusive of

interest and costs, and is between citizens of different states.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claim occurred in this judicial district and

because Defendant is subject to personal jurisdiction in this district and because Defendant has

agreed to venue for this case in the Southern District of Texas.

       5.      This Court has personal jurisdiction over the Defendant because the causes of

action arose in Texas and the transactions and occurrences out of which the cause of action arose

took place in Texas.

                                   FACTUAL BACKGROUND

       A. CLA’s Operations

       6. CLA is a retailer that operates dozens of centers across several states for pre-school

education, before-school childcare, after-school enrichment, and summer camp under the trade

name “Children’s Learning Adventure.” CLA does not any own of these centers. Rather, CLA is

a parent to a fully-owned subsidiary for each of the centers. Each subsidiary, as a tenant, has

entered into a long-term lease with the corresponding landlord for each facility. Plaintiff is the

owner and landlord for one of these centers located at 9190 Crown Crest Blvd Parker, CO 80138

(the “Center”). Id.

       7. Plaintiff and CLA Parker, LLC (a subsidiary of CLA) (“Tenant”) entered into a

Lease on September 30, 2013. In order to induce Plaintiff to enter into the Lease with Tenant,

and as additional consideration for the Lease, CLA executed a Guaranty dated September 30,




                                                 -2-
      Case 4:19-cv-03420 Document 1 Filed on 09/10/19 in TXSD Page 3 of 5



2013 (the “Guaranty”) regarding the Lease. A true and correct copy of the Guaranty is attached

hereto as Exhibit 1 and is fully incorporated herein.

       8. Through the Guaranty, CLA guaranteed payment of all obligations and other amounts

under the Lease, performance of every obligation under the Lease, and all expenses of obtaining

or endeavoring to obtain payment or performance of the Lease itself. Moreover, Defendant has

waived all defenses against enforcing the Guaranty except for payment. Moreover, CLA has

waived all defenses against enforcing the Guaranty except for payment.            Id.   ¶¶ (a)-(e)

(“Guarantor hereby waives, to the fullest extent permitted by law …”).

B.     Defaults and Plaintiff’s Remedies under the Guaranties

       9. Tenant’s lease payments and property taxes under the Lease are past due for the

months of December 2015 through the present. As of May 31, 2019 the Tenant is in default for

nonpayment of $1,336,968.55 under the Lease.          The missed payments are an event of default

under the Lease. CLA has not paid or arranged for payment of the amounts due and owing under

the Lease, which constitutes a default under the terms of the Guaranty.

       10. Defendants are liable for all amounts owing under the Lease, including, without

limitation, all rent, late charges, consequential damages, and attorneys’ fees and costs incurred

by Plaintiff in enforcing its rights and remedies under the Lease.

       11. Because of the existing events of default on the Lease, under the Guaranty, Defendant

is liable for all amounts owing under the Lease, including, without limitation, all rent, late

charges, consequential damages, and attorneys’ fees and costs incurred by Plaintiff in enforcing

its rights and remedies under the Lease




                                                -3-
      Case 4:19-cv-03420 Document 1 Filed on 09/10/19 in TXSD Page 4 of 5



                                         CAUSES OF ACTION



                                               COUNT I

                                Cause of Action for Breach of Contract:

                                             Guaranty

       12. Plaintiff incorporates by reference the allegations set forth in each of the preceding

paragraphs as though they were set forth herein.

       13. The Guaranty constitutes an enforceable contract between the Plaintiff and CLA.

Plaintiff has performed all of its obligations under the Guaranty, including entering into the

Lease with Tenant.

       14. CLA defaulted under the Guaranty by failing to make, among other obligations, all

payments due under the Lease as agreed in the Guaranty.

       15. All conditions precedent to CLA’s liability have occurred or have been waived.

       16. As a direct and proximate result of CLA’s defaults, Plaintiff has incurred and will

incur actual damages in excess of the minimum jurisdictional limit of this Court, for which

Plaintiff now sues.

                                  Cause of Action for Attorneys’ Fees

       17. Plaintiff incorporates by reference the allegations set forth in each of the preceding

paragraphs as though they were set forth herein.

       18. Pursuant to the terms of the Guaranty, Plaintiff seeks recovery of its attorneys’ fees

and expenses to enforce its rights herein.

                                              Prayer

               WHEREFORE, Plaintiff requests that the Court issue citation for defendant to

appear and answer, and that plaintiff be awarded a judgment against defendant for the following:


                                               -4-
      Case 4:19-cv-03420 Document 1 Filed on 09/10/19 in TXSD Page 5 of 5



             a. Actual damages;

             b. Prejudgment and post judgment interest;

             c. Court costs;

             d. Attorney fees and costs; and

             e. All other relief to which plaintiff is entitled.

Dated: September 10, 2019.

                                                     Respectfully Submitted,

                                                     REED SMITH LLP

                                                         /s/ Keith M. Aurzada
                                                         Keith Miles Aurzada
                                                         Texas State Bar No. 24009880
                                                         Bradley J. Purcell
                                                         Texas State Bar No. 24063965
                                                         REED SMITH LLP
                                                         2501 N. Harwood
                                                         Suite 1700
                                                         Dallas, TX 75201
                                                         Phone:     (469) 680-4221
                                                         Fax:       (469) 680-4299
                                                         Email: kaurzada@reedsmith.com
                                                         Email: bpurcell@reedsmith.com




                                              -5-
